

114 S2824 RS: Ariel Rios Federal Building Designation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 444114th CONGRESS2d SessionS. 2824IN THE SENATE OF THE UNITED STATESApril 20, 2016Mr. Inhofe (for himself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksApril 28, 2016Reported by Mr. Inhofe, without amendmentA BILLTo designate the Federal building housing the Bureau of Alcohol, Tobacco, Firearms and Explosives
			 Headquarters located at 99 New York Avenue N.E., Washington, D.C., as the Ariel Rios Federal Building.
	
 1.Short titleThis Act may be cited as the Ariel Rios Federal Building Designation Act.
		2.Designation of Ariel Rios Federal Building
 (a)DesignationThe Federal building housing the Bureau of Alcohol, Tobacco, Firearms and Explosives Headquarters located at 99 New York Avenue N.E. in Washington, D.C., shall be known and designated as the Ariel Rios Federal Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in subsection (a) shall be deemed to be a reference to the Ariel Rios Federal Building.April 28, 2016Reported without amendment